In this case, citation was properly served on defendant and so was notice of provisional seizure, after the sheriff had seized the property.
A preliminary default was entered April 17, 1933, and confirmed April 20, 1933. The confirmation was in time. Code Prac. art. 312; Taney v. Meilleur, 35 La. Ann. 117. The proceedings were therefore legal and regular.
There is no evidence in the record, but the presumption is that the judgment was rendered on sufficient evidence and that it is correct. Burbank v. Succession of Barton, 117 La. 262,41 So. 567; Wilson v. Ivy Lodge, 116 La. 537, 40 So. 864; Pepper v. Smith, 4 La. App. 370.
Judgment affirmed.